                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO
IN RE:
THOMAS H. LAWS                         ,                             Case No. 19-11629-t11
               Debtor.

                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

         Moses, Dunn, Farmer & Tuthill, P.C. (Shay Elizabeth Meagle and Karla K. Poe) hereby

enters an appearance as counsel for Santa Fe Gold Corporation, a creditor and party in interest in

this case. Counsel requests that all documents, pleadings, notices and other filings in this case be

sent to counsel follows:

         Shay Elizabeth Meagle
         Karla K. Poe
         Moses, Dunn, Farmer & Tuthill, P.C.
         P.O. Box 27047
         Albuquerque, NM 87125-7047
         Telephone: (505) 843-9440
         Email: shay@moseslaw.com
                karla@moseslaw.com
                                              Respectfully submitted,

                                              MOSES, DUNN, FARMER & TUTHILL, P.C.

                                           By: /s/ Shay Elizabeth Meagle
                                              Shay Elizabeth Meagle
                                              Karla K. Poe
                                              PO Box 27047
                                              Albuquerque NM 87125-7047
                                              (505) 843-9440
                                              Email: shay@moseslaw.com
                                                      karla@moseslaw.com
                                              Attorneys for Santa Fe Gold Corporation

                                    CERTIFICATE OF SERVICE
       I hereby certify that on July 18, 2019, the foregoing was electronically filed with the Court
using the CM/ECF system, which will cause notification and a true and correct copy of the
foregoing to be sent to all parties of interest and/or counsel participating in the CM/ECF system.
                                              MOSES, DUNN, FARMER & TUTHILL, P.C.
                                           By: /s/ Shay E. Meagle
                                              Shay E. Meagle

 Case 19-11629-t7          Doc 14    Filed 07/18/19   Entered 07/18/19 11:52:50 Page 1 of 1
